EXAMINER’S AMENDMENT / REASONS FOR ALLOWANCE

Status of Claims
This communication is in response to applicant’s response submitted May 2, 2022.
Claims 1-11 and 28-36 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
An authorization for the below amendment had been received from the applicant’s representative, Andrew J. Tibbetts, on July 26, 2022.

The claims have been amended as follows:

Claim 1. 	(Currently amended) A method of maintaining a distributed data store storing information regarding a plurality of media contents and a record of interactions with the plurality of media contents at least in part by controlling, with at least one processor, whether to add records to the distributed data store, the method comprising:
	receiving, with the at least one processor, a request from a user to add to the distributed data store a record regarding a first media content; 
	in response to receiving the request to add the record regarding the first media content to the distributed data store, 
determining, with the at least one processor, whether information provided by the user regarding the first media content satisfies one or more reliability rules with which the distributed data store is configured and that regulate addition of records to the distributed data store, the one or more reliability rules comprising a first rule, 
wherein [[a]] the first rule with which the distributed data store is configured prohibits creation in the distributed data store of a record regarding a media content unless the record would contain a minimum permissible characterization of the media content to enable a user of the distributed data store to make a determination of reliability of the record for the media content in the distributed data store, identifying a plurality of attributes regarding a media content for which values are required to be included in the record regarding the media content for the first rule to permit the record to be created in the distributed data store, the plurality of attributes identified by the minimum permissible characterization comprising title and an identity of a contributor to the media content, and
wherein determining whether the information provided by the user regarding the first media content satisfies the one or more reliability rules with which the distributed data store is configured comprises determining whether the first rule is satisfied, and wherein determining whether the first rule is satisfied comprises [[by]] determining whether the information provided by the user regarding the first media content comprises a value for the first media content for each of the plurality of attributes identified by the minimum permissible characterization of the first rule;
	in response to determining that the information provided by the user satisfies the one or more reliability rules with which the distributed data store is configured and that regulate addition of records to the distributed data store,
assigning, with the at least one processor, an identifier to the first media content that is unique within the distributed data store;
accessing the distributed data store with the at least one processor;
creating, with the at least one processor, the record for the first media content in the distributed data store, the record comprising the value for each of the plurality of attributes included in the information provided by the user and the identifier assigned to the first media content; 
recording, with the at least one processor, in the distributed data store, an identity of the user who submitted the request to add the information regarding the first media content to the distributed data store, wherein recording the identity of the user who submitted the request to add the information regarding the first media content comprises associating, with the at least one processor, a record stored in the distributed data store of the identity of the user who submitted the request to add the information with the record for the first media content, and 
wherein the distributed data store comprises a plurality of data stores, one or more of the plurality of data stores being configured to be synchronized with others of the plurality of data stores such that at least some content of each of the one or more data stores is also stored in the others of the plurality of the data stores; and
in response to determining that the characterization of the first media content does not satisfy the one or more reliability rules of the distributed data store, refraining from creating the record for the first media content in the distributed data store.

Claim 2.	(Currently amended) The method of claim 1, wherein the request from the user comprises a media file containing media data for the first media content.

Claim 3.	(Currently amended) The method of claim 2, wherein:
	receiving, with the at least one processor, the request comprises extracting from the media file of the request from the user the information provided by the user characterizing the first media content; and
	determining, with the at least one processor, whether the information regarding the first media content includes the value for each of the plurality of attributes identified by the minimum permissible characterization of the first rule comprises determining, with the at least one processor, whether the information regarding the first media content, which was extracted from the media file, includes a value for each of the plurality of attributes. 

Claim 4.	(Currently amended) The method of claim 1, further comprising:
	in response to receiving, with the at least one processor, the request from the user, querying, with the at least one processor a data store of information characterizing a plurality of media contents for the information regarding the first media content; and
	determining, with the at least one processor, whether the information provided by the user regarding the first media content includes the value for each of the plurality of attributes identified by the minimum permissible characterization comprises determining, with the at least one processor, whether the information regarding the first media content, which was received in response to the querying, includes a value for each of the plurality of attributes. 

Claim 28.	(Currently amended) An apparatus comprising:
	at least one processor; and
	at least one storage medium having encoded thereon executable instructions that, when executed by the at least one processor, cause the at least one processor to carry out a method of maintaining a distributed data store storing information regarding a plurality of media contents and a record of interactions with the plurality of media contents at least in part by controlling, with the at least one processor, whether to add records to the distributed data store, the method comprising:
receiving, by the at least one processor, a request from a user to add [[t]] to the distributed data store a record regarding a first media content;
in response to receiving the request to add the record regarding the first media content to the distributed data store, 
determining, with the at least one processor, whether information provided by the user regarding the first media content satisfies one or more reliability rules with which the distributed data store is configured and that regulate addition of records to the distributed data store, the one or more reliability rules comprising a first rule,
wherein [[a]] the first rule with which the distributed data store is configured prohibits creation in the distributed data store of a record regarding a media content unless the record would contain a minimum permissible characterization of the media content to enable a user of the distributed data store to make a determination of reliability of the record for the media content in the distributed data store, identifying a plurality of attributes regarding a media content for which values are required to be included in the record regarding the media content for the first rule to permit the record to be created in the distributed data store, the plurality of attributes identified by the minimum permissible characterization comprising title and an identity of a contributor to the media content, and
wherein determining whether the information provided by the user regarding the first media content satisfies the one or more reliability rules with which the distributed data store is configured comprises determining whether the first rule is satisfied, and wherein determining whether the first rule is satisfied comprises [[by]] determining whether the information provided by the user regarding the first media content comprises a value for the first media content for each of the plurality of attributes identified by the minimum permissible characterization of the first rule; 
in response to determining that the information provided by the user satisfies the one or more reliability rules with which the distributed data store is configured and that regulate addition of records to the distributed data store,
assigning, with the at least one processor, an identifier to the first media content that is unique within the distributed data store;
creating, with the at least one processor, the record for the first media content in the distributed data store, the record comprising the value for each of the plurality of attributes and the identifier assigned to the first media content; 
recording, with the at least one processor, in the distributed data store, an identity of the user who submitted the request to add the information regarding the first media content to the distributed data store, wherein recording the identity of the user who submitted the request to add the information comprises associating, with the at least one processor, a record stored in the distributed data store of the identity of the user who submitted the request to add information with the record for the first media content, and
wherein the distributed data store comprises a plurality of data stores, one or more of the plurality of data stores being configured to be synchronized with others of the plurality of data stores such that at least some content of each of the one or more data stores is also stored in the others of the plurality of data stores; and 
in response to determining that the characterization of the first media content does not satisfy the one or more reliability rules of the distributed data store, refraining from creating the record for the first media content in the distributed data store.

Claim 34. 	(Currently amended) At least one non-transitory computer-readable storage medium having encoded thereon executable instructions that, when executed by at least one processor, cause the at least one processor to carry out a method of maintaining a distributed data store storing information regarding a plurality of media contents and a record of interactions with the plurality of media contents at least in part by controlling, with the at least one processor, whether to add records to the distributed data store, the method comprising:
receiving, by the at least one processor, a request from a user to add to the distributed data store a record regarding a first media content;
in response to receiving the request to add the record regarding the first media content to the distributed data store, 
determining, with the at least one processor, whether information provided by the user regarding the first media content satisfies one or more reliability rules with which the distributed data store is configured and that regulate addition of records to the distributed data store, the one or more reliability rules comprising a first rule, 
wherein [[a]] the first rule with which the distributed data store is configured prohibits creation in the distributed data store of a record regarding a media content unless the record would contain sufficient information regarding the media content to enable a user of the distributed data store to make a determination of reliability of the record for the media content in the distributed data store, identifying a plurality of attributes regarding a media content for which values are required to be included in the record regarding the media content for the first rule to permit the record to be created in the distributed data store, the plurality of attributes identified by the minimum permissible characterization comprising title and an identity of a contributor to the media content, and
wherein determining whether the information provided by the user regarding the first media content satisfies the one or more reliability rules with which the distributed data store is configured comprises determining whether the first rule is satisfied, and wherein determining whether the first rule is satisfied comprises [[by]] determining whether the information provided by the user regarding the first media content comprises a value for the first media content for each of the plurality of attributes identified by the minimum permissible characterization of the first rule; 
in response to determining that the information provided by the user satisfies the one or more reliability rules with which the distributed data store is configured and that regulate addition of records to the distributed data store,
assigning, with the at least one processor, an identifier to the first media content that is unique within the distributed data store;
accessing the distributed data store with the at least one processor;
creating, with the at least one processor, the record for the first media content in the distributed data store, the record comprising the value for each of the plurality of attributes and the identifier assigned to the first media content; 
recording, with the at least one processor, in the distributed data store, an identity of the user who submitted the request to add the information regarding the first media content to the distributed data store, wherein recording the identity of the user who submitted the request to add the information regarding the first media content comprises associating, with the at least one processor, a record stored in the distributed data store of the identity of the user who submitted the request to add the information with the record for the first media content, and 
wherein the distributed data store comprises a plurality of data stores, one or more of the plurality of data stores being configured to be synchronized with others of the plurality of data stores such that at least some content of each of the one or more data stores is also stored in the others of the plurality of data stores; and 
in response to determining that the characterization of the first media content does not satisfy the one or more reliability rules of the distributed data store, refraining from creating the record for the first media content in the distributed data store.

Reasons for Allowance
Claims 1-11 and 28-36 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding the claimed terms, the Examiner notes that a "general term must be understood in the context in which the inventor presents it." In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002). Therefore the Examiner must interpret the claimed terms as found on the specification of the instant application. Clearly almost all the general terms in the claims may have multiple meanings. So where a claim term "is susceptible to various meanings, … the inventor's lexicography must prevail .... " Id. Using these definitions for the claims, the claimed invention was not reasonably found in the prior art. 
Claim 1 describes a method of maintaining a distributed data store storing information regarding a plurality of media contents and a record of interactions. The claim recites “A method of maintaining a distributed data store storing information regarding a plurality of media contents and a record of interactions with the plurality of media contents at least in part by controlling, with at least one processor, whether to add records to the distributed data store, the method comprising: receiving, with the at least one processor, a request from a user to add to the distributed data store a record regarding a first media content; in response to receiving the request to add the record regarding the first media content to the distributed data store, determining, with the at least one processor, whether information provided by the user regarding the first media content satisfies one or more reliability rules with which the distributed data store is configured and that regulate addition of records to the distributed data store, the one or more reliability rules comprising a first rule, wherein the first rule with which the distributed data store is configured prohibits creation in the distributed data store of a record regarding a media content unless the record would contain a minimum permissible characterization of the media content to enable a user of the distributed data store to make a determination of reliability of the record for the media content in the distributed data store, the minimum permissible characterization identifying a plurality of attributes regarding a media content for which values are required to be included in the record regarding the media content for the first rule to permit the record to be created in the distributed data store, the plurality of attributes identified by the minimum permissible characterization comprising title and an identity of a contributor to the media content, and wherein determining whether the information provided by the user regarding the first media content satisfies the one or more reliability rules with which the distributed data store is configured comprises determining whether the first rule is satisfied, and wherein determining whether the first rule is satisfied comprises determining whether the information provided by the user regarding the first media content comprises a value for the first media content for each of the plurality of attributes identified by the minimum permissible characterization of the first rule; in response to determining that the information provided by the user satisfies the one or more reliability rules with which the distributed data store is configured and that regulate addition of records to the distributed data store, assigning, with the at least one processor, an identifier to the first media content that is unique within the distributed data store; accessing the distributed data store with the at least one processor; creating, with the at least one processor, the record for the first media content in the distributed data store, the record comprising the value for each of the plurality of attributes included in the information provided by the user and the identifier assigned to the first media content; recording, with the at least one processor, in the distributed data store, an identity of the user who submitted the request to add the information regarding the first media content to the distributed data store, wherein recording the identity of the user who submitted the request to add the information regarding the first media content comprises associating, with the at least one processor, a record stored in the distributed data store of the identity of the user who submitted the request to add the information with the record for the first media content, and wherein the distributed data store comprises a plurality of data stores, one or more of the plurality of data stores being configured to be synchronized with others of the plurality of data stores such that at least some content of each of the one or more data stores is also stored in the others of the plurality of the data stores; and in response to determining that the characterization of the first media content does not satisfy the one or more reliability rules of the distributed data store, refraining from creating the record for the first media content in the distributed data store.”
Creating and maintaining a distributed data store for media contents are well known in the art before the effective filing date of the application as evidenced by the multiple cited references in the current prosecution. Managing media using block chain technology providing an electronic platform that facilitates the purchase of rights to digital content items is also known prior to the effective filing date of instant application.
US Patent Publication No. 20100058920 (“Uehara”) discloses music reproducing system for collaboration, program reproducer, music data distributor and program producer. Uehara teaches receiving, with the at least one processor, a request from the user to add the information provided by the user, the information regarding a first media content; in response to receiving the request to add the information regarding the first media content, assigning, with the at least one processor, an identifier to the first media content that is unique; creating, with the at least one processor, the record for the first media content, the record comprising the value for each of the plurality of attributes included in the information provided by the user and the identifier assigned to the first media content; in response to determining that the characterization of the first media content does not include the value for each of the plurality of attributes, refraining from creating the record for the first media content. 
US Patent Publication No. 20160321769 (“McCoy”) discloses online content management and marketplace platform. McCoy teaches maintaining a distributed data store storing information regarding a plurality of media contents and a record of interactions with the plurality of media contents at least in part by controlling, with at least one processor, whether to add to the distributed data store a record comprising information provided by a user; determining, with the at least one processor, whether the information provided by the user includes a characterization of the first media content that includes a value for each of at least a plurality of attributes, the plurality of attributes defining a minimum permissible characterization of a media content for the distributed data store; in response to determining that the information provided by the user includes the characterization of the first media content that includes the value for each of the plurality of attributes that define the minimum permissible characterization for the distributed data store; accessing the distributed data store with the at least one processor; recording, with the at least one processor, in the distributed data store, an identity of the user who submitted the request to add the information regarding the first media content to the distributed data store, wherein recording the identity of the user who submitted the request to add the information regarding the first media content comprises associating, with the at least one processor, a record stored in the distributed data store of the identity of the user who submitted the request to add the information with the record for the first media content.
“Mastering Bitcoin”, 2nd Ed., 2015 (“Antonopoulos”) discloses digital cryptocurrencies. Antonopoulos teaches wherein the distributed data store comprises a plurality of data stores, one or more of the plurality of data stores being configured to be synchronized with others of the plurality of data stores such that at least some of the content of each of the one or more data stores is also stored in the others of the plurality of the data stores.
The cited references, alone or in combination, do not teach the specific combinations of determining reliability of user input using reliability rules, minimum permissible characterization of media content as recited in the claims.
The other independent claims, e.g. claims 28 and 34, are significantly similar to claim 1. As such, claims 28 and 34 are also allowed. The dependent claims are also allowed for the reasons described above.
Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion                    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAY LEE whose telephone number is (571)272-3309. The examiner can normally be reached Monday-Friday 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571)270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.C.L./Examiner, Art Unit 3685                                                                                                                                                                                                        

/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685